 WELCOME-AMERICAN FERTILIZER CO.217Welcome-American FertilizerCo.andWelcomeFertilizerCo.andTeamsters,Chauffeurs,Warehousemen&Helpers of America,Local 490,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 20-CA-4194October 20, 1969SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn February 16, 1968, the National LaborRelations Board issued its Decision and Order (169NLRB No 104) in the above-entitled case,modifying in certain respects the Decision issued bythe Trial Examiner on May 29, 1967; in all otherrespects adopting his findings and conclusions, andorderingtheRespondent,Welcome-AmericanFertilizerCo. and Welcome Fertilizer Co , Dixon,California, to take the action set forth in theBoard's OrderThe Board' thereby adopted the Trial Examiner'sconclusions that, by laying off four employees onAugust 5, 1966, the Respondent had violatedSection 8(a)(3) of the Act, by refusing the Union'sdemand for recognition made on August 4, 1966,theRespondent had violated Section 8(a)(5) of theAct; and that the traditional remedies of backpay,reinstatement,and the issuance of a bargainingorder were appropriate to the violations found.On June 16, 1969, the Supreme Court of theUnited States issued its decision inN L R.B. v.GisselPacking Company.395U S 575, settingforthcertainprinciplesrelativetotheproperconstructionof Section 8(a)(5) and (1) and theissuance of bargaining orders thereunder. On August19, 1969, after requesting and receiving remand ofthe instant case from the United States Court ofAppeals for the Ninth Circuit,the Board issued anotice to all parties to this proceeding,stating itsintention to reconsider its Decision and Order in thelightofGisselPacking Companyand giving theparties leave to file statements of position withrespect to such reconsideration.Counsel for theGeneralCounsel and the Respondent have filedstatements of position.We have carefully measured the record in thiscase against the criteria outlined by the SupremeCourt.We reaffirm our previous finding that theRespondent committed a violation of Section 8(a)(5)requiring the issuance of a bargaining order. Byunlawfully laying off four of the eight employees inthe appropriate unit, all of whom had signed validauthorization cards for the Union, the Respondenthas,we find,engaged in unfair labor practices ofsuch an extensive and pervasive character as torequire the issuance of a bargaining order even intheabsence of a Section 8(a)(5) violation.TheSinclairCompany vN.L R B,395U.S. 575.Furthermore,as the General Counsel points out, theunfair labor practices shown by this record warranta finding that,in all likelihood,they have precludedthe holding of a fair election,and that reliance uponthe sentiment of the employees as expressed by theirunanimous signing of authorization cards will besteffectuate the policies of the Act.Accordingly, wereaffirm the findings and conclusions,asmodifiedabove, and the order we previously issued in thiscase.ORDERIt is hereby ordered that the Decision and Orderissued in this case on February 16, 1968, be, and ithereby is, affirmed.'Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct,as amended,theNational Labor Relations Board hasdelegated its powers in connection with this case to a three-member panel179NLRB No. 37